Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 4, 2018

                                      No. 04-18-00844-CV

                                    TITLE SOURCE, INC.,
                                          Appellant

                                                v.

                                    HOUSECANARY INC.,
                                         Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI06300
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
         The clerk’s record was originally due November 19, 2018. On November 20, 2018, the
district clerk filed a notification of late record, stating appellant is not entitled to the appeal
without paying the fee and appellant has failed to pay the fee for preparing the record.
Thereafter, on November 21, 2017, appellant filed a “Motion for Leave to Consolidate Record
and To Supplement Clerk’s Record.” In its motion, appellant requests we consolidate the clerk’s
record filed in cause number 04-18-00509-CV into this current appeal, cause number 04-18-
00844-CV. Appellant further states it will request a supplemental clerk’s record for relevant
documents not filed in cause number 04-18-00509-CV. The motion is unopposed.

        Based on the foregoing, we GRANT the motion and ORDER the clerk of this court to
electronically transfer a copy of the clerk’s record in cause number 04-18-00509-CV into this
appeal, cause number 04-18-00844-CV. The transferred portion of the record is ORDERED
included in the record in appeal number 04–18–00844–CV as though the original had been filed
therein.

        We further ORDER appellant to provide written proof to this court on or before
December 14, 2018, that either (1) the clerk’s fee for the supplemental clerk’s record has been
paid or arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal
without paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal
will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).
        We further ORDER the clerk of this court to serve a copy of this order on all counsel and
the district clerk.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court